Third District Court of Appeal
                              State of Florida

                       Opinion filed December 5, 2018.

                              ________________

                               No. 3D14-776
                         Lower Tribunal No. 04-7903
                            ________________



                              Victor Guzman,
                                  Appellant,

                                      vs.

                           The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Dennis J.
Murphy, Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for appellee.


Before SUAREZ, LAGOA, and SALTER, JJ.

      PER CURIAM.
            ON REMAND FROM THE FLORIDA SUPREME COURT

       This case has been remanded to us by the Florida Supreme Court following

its decision in State v. Guzman, SC17-460, 2018 WL 6010728 (Fla. Nov. 16,

2018). That decision quashed our reversal of Guzman’s convictions as barred by

the statute of limitations for the offenses. See Guzman v. State, 211 So. 3d 204,

205 (Fla. 3d DCA 2016).

       In accordance with the Supreme Court’s opinion and pursuant to its

mandate, we reinstate Guzman’s convictions without prejudice to his raising the

issue in a post-conviction relief motion. See State v. Guzman, 2018 WL 6010728,

at *1 (Pariente, J., dissenting).




                                       2